DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to drawings, the amendments to claims 16-20 and 23-29, and the cancellation of claims 21-22, in the response filed August 11, 2021, have been entered.
Claims 16-20 and 23-30 are currently pending in the above identified application.
Claim 30 has been withdrawn from consideration as being directed towards the non-elected invention.

Claim Interpretation
Claim 17 and 29 refer to the “current melting temperature” is meant the melting temperature at a precise point of time during the claimed annealing process, aligned with Applicant’s remarks filed August 11, 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation “a density of from 7 to 40 g/m3.”  The originally filed disclosure has support for a density from 7 to 40 kg/m3.  Therefore the amendment introduces new matter.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered.  However, Applicant’s arguments are not commensurate in scope with the current claim limitations as the claimed density is 7 to 40 g/m3 not 7 to 40 kg/m3 as argued.  For compact prosecution, Examiner will address arguments that would pertain to the previously applied prior art.
Applicant argues that Rousseau describes a compact nonwoven fabric, namely nonwoven fabric having weight per unit area specifically below 100 g/m2, as compared to a voluminous nonwoven described in the instant invention and argues Rousseau is silent with regards to the stiffness and compression hardness of the nonwoven fabric.  Examiner respectfully disagrees. Rousseau explicitly teaches the basis weight being 10 to 500 g/m2, which overlaps the claimed basis weight range and encompasses a voluminous nonwoven as Applicant is arguing.  While Rousseau teaches a preferred embodiment having a in a range of 10 to 100 g/m2, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994).  The preferred basis weight range does not constitute a teaching away as argued by Applicant as Rousseau invention explicitly encompasses basis weights from 10 to 500 g/m2.  Rousseau teaches an annealed meltblown nonwoven of polypropylene fiber, such as isotactic polypropylene, which is taught in the instant invention. Rousseau teaches a basis weight and thickness that results in a density that overlaps with the claimed range.  Rousseau teaches an annealing temperature within the claimed range for a duration within the claimed range and explicitly teaches the annealing causes additional crystallization.  Examiner has shifted the burden to Applicant to show that the nonwoven of the prior art combination would not necessarily have the claimed properties.  Applicant has provided no evidence that the nonwoven of Rousseau would not have a claimed compression hardness and stiffness as claimed.
Applicant argues that a person skilled in the art would not have been motivated by Rousseau to anneal a voluminous meltblown nonwoven fabric as specified in claim 16.  Examiner respectfully disagrees.  Rousseau explicitly teaches the basis weight being 10 to 500 g/m2, which overlaps the claimed basis weight range.  Rousseau also teaches a thickness of 0.25 to 20 mm, which would result in densities within the claimed range.  As the disclosed basis weight is 10 to 500 g/m2, one of ordinary skill in the art before the effective filing date would have been motivated to use a basis weight about 100g/m2, up to 500 g/m2, based on the totality of the teachings of Rousseau.  While Rousseau does not explicitly teach density, Rousseau does teach the thickness of the nonwoven.  In combination with the basis weight, density can be determined.  A basis weight of 500 g/m2 and thickness of 0.25 and 20 mm equates to a density of 2000 and 25 kg/m3, respectively.  A specific embodiment taught by Rousseau result in density 44.1 kg/m3.  While above the claimed range of 7 to 40 kg/m3, the example supports that 
Applicant argues unexpected results due to annealing a voluminous meltblown nonwoven fabric as currently claimed, specifically with regards to compression hardness.  However, Applicant appears to be linking these results to the claimed density and basis weight.  As these parameters are render obvious by the prior art, these properties would flow naturally from the teachings of the prior art.  Applicant has provided no evidence to the contrary.  The comparison example in the instant application has not been annealed and therefore not reflective of the prior art nonwoven and does not show that this property would not flow naturally from the teachings of the prior art.  Examiner would like to note that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789